DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 08/20/2021. Claims 2-3, 9, 17-18 and 20 are amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s arguments (see pages 8-10), with respect to the nonstatutory double patenting rejections, the nonstatutory double patenting rejections of claims 1-20 have been withdrawn in view of the Applicant’s arguments.

The Applicant argues (see pages 10-11), with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b), that the term "about", one must consider the context of the term as it is used in the specification and claims of the application and that one skilled in the art could clearly assess infringement by simple comparison of the "at about the peak workload for the data storage device" to the workload determined in the second element of claim 1. The rejection has not demonstrated otherwise. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. The claim is not indefinite if the specification provides examples or teachings that can 

In response to the Applicant’s argument (see pages 11-12), with respect to the rejection of claims 9-20 under 35 U.S.C. 112(b), the rejection of claims 9, 11-15, 17 and 19-20 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment. However, claims 10, 16 and 18 remain rejected under 35 U.S.C. 112(b) because claims 10, 16 and 18 still recite the relative term “about”.

In response to the Applicant’s argument (see pages 13-17), with respect to the rejections under 35 U.S.C. 103, the Applicant’s argument is persuasive. Therefore, the rejections of claim 1-20 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 9, 11-15, 17 and 19-20 allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10, 16 and 18 recite the term “about”. The term "about" in claims 1, 10, 16 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-8, which depend from claim 1 are rejected for the same reason as claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MENG VANG/Primary Examiner, Art Unit 2457